NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              DAVON THOMAS HARRIS,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1233
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00658-EDK, Judge Elaine Kaplan.
                 ______________________

                 Decided: May 5, 2017
                ______________________

   DAVON THOMAS HARRIS, New York, NY, pro se.

    COURTNEY D. ENLOW, Commercial Litigation Branch,
United States Department of Justice, Washington, DC,
for defendant-appellee. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., CLAUDIA BURKE.
                ______________________
PER CURIAM.
   Davon Harris alleges that the government controls an
implant in his body that transmits his thoughts nation-
2                                               HARRIS   v. US



wide. In June 2016, Mr. Harris sued the United States in
the Court of Federal Claims, alleging numerous constitu-
tional, statutory, regulatory, and contractual violations.
The court dismissed most of Mr. Harris’s claims for lack of
subject-matter jurisdiction, under Rule 12(b)(1) of the
Rules of the U.S. Court of Federal Claims, and his re-
maining claims for failure to state a claim, under Rule
12(b)(6). We affirm.
                             I
     In June 2016, Mr. Harris filed a complaint in the
Court of Federal Claims, alleging that he is a victim of
illegal human experimentation. See Complaint, Harris v.
United States, No. 1:16-cv-658-EDK (Fed. Cl. June 3,
2016), ECF No. 1. According to Mr. Harris, the govern-
ment operates a device implanted in his body, which
allows the government to transmit his thoughts nation-
wide for public entertainment. Mr. Harris alleges that he
attempted to contact federal officials about the device but
they refused to assist him. He also alleges that his moth-
er entered into an agreement with the government per-
mitting the experimentation on him.
    After the government moved to dismiss, Mr. Harris
amended his complaint to include additional causes of
action. See Complaint, Harris, No. 1:16-cv-658-EDK (Fed.
Cl. Aug. 13, 2016), ECF No. 13. Specifically, Mr. Harris
asserted claims for (1) conspiracy to interfere with civil
rights, in violation of 42 U.S.C. § 1985; (2) torture, in
violation of 18 U.S.C. § 2340; (3) stalking, in violation of
18 U.S.C. § 2261A; (4) deprivation of rights under color of
law, in violation of 18 U.S.C. § 242; (5) violation of the
Fifth Amendment Due Process Clause; (6) denial of equal
protection under the law, in violation of the Fourteenth
Amendment; (7) slavery, in violation of the Thirteenth
Amendment; (8) deprivation of juvenile rights, in violation
of 42 U.S.C. § 14141; (9) taking of private property with-
out just compensation, in violation of the Fifth Amend-
HARRIS   v. US                                            3



ment; (10) breach of express and implied contract; and
(11) illegal human experimentation, in violation of 45
C.F.R. §§ 46.101(a), 46.116, and 46.117. Id. at 7–32. Mr.
Harris requested money damages and multiple forms of
equitable relief. Id. at 32–38.
    In October 2016, the Court of Federal Claims dis-
missed the complaint. See Opinion & Order, Harris, No.
1:16-cv-658-EDK (Fed. Cl. Oct. 25, 2016), ECF No. 21.
The court concluded that it did not have jurisdiction over
most of Mr. Harris’s constitutional, statutory, and regula-
tory claims because the relevant provisions did not pro-
vide for the payment of money for their violation. Id. at 4.
The court also concluded that it did not have jurisdiction
over various claims based on criminal statutes or civil-
rights statutes. Id. In addition, the court concluded that
it lacked jurisdiction over claims against non-federal
defendants and claims sounding in tort. Id. at 3–4.
    The court recognized that it had jurisdiction over tak-
ings and breach-of-contract claims under 28 U.S.C.
§ 1491(a), but it held that Mr. Harris had not stated a
plausible takings or contract claim. With respect to Mr.
Harris’s takings claim, the court concluded that the Fifth
Amendment’s Takings Clause prohibits only the taking of
private property for public use without just compensation
and that private property “does not include a person’s
body or the use of a person’s body.” Id. at 5. The court
held that Mr. Harris’s allegation that the government had
“taken his thoughts and transmitted them to others
without his consent” did not plausibly allege that the
government had taken any private property from him
within the meaning of the Takings Clause. Id.
    The court also concluded that Mr. Harris did not state
a plausible claim for breach of contract because (1) he did
not allege that he had entered into a contract with the
government but instead contended that his mother had
entered into such a contract; (2) he did not describe the
4                                               HARRIS   v. US



content of the contract adequately to permit the court to
ascertain whether the contract conferred any contractual
rights on him; and (3) he did not explain how the govern-
ment had breached the contract or how he had been
damaged by such a breach. Id. Rather, the court noted,
Mr. Harris appeared to allege that he had been harmed
by the existence of the contract, but that allegation, if
anything, would give rise to a claim sounding in tort,
which § 1491(a) excludes from the court’s jurisdiction. Id.
   Mr. Harris appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                             II
     Mr. Harris challenges the Court of Federal Claims’
dismissal of his amended complaint. We review dismissal
for lack of subject-matter jurisdiction or failure to state a
claim without deference. See Abbas v. United States, 842
F.3d 1371, 1375 (Fed. Cir. 2016).
                             A
    The Tucker Act authorizes the Court of Federal
Claims to decide “any claim against the United States
founded either upon the Constitution, or any Act of Con-
gress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker
Act is “only a jurisdictional statute; it does not create any
substantive right enforceable against the United States
for money damages.” United States v. Testan, 424 U.S.
392, 398 (1976). Thus, to invoke jurisdiction under the
Tucker Act, a plaintiff must identify another source of law
that defines the alleged wrong and mandates money
damages for its violation. Id.
    The Court of Federal Claims correctly concluded it
lacked jurisdiction to decide the majority of Mr. Harris’s
claims because the relevant constitutional, statutory, and
HARRIS   v. US                                           5



regulatory provisions are not money mandating. With
respect to Mr. Harris’s constitutional claims, we have held
that the Fifth Amendment Due Process Clause and the
Fourteenth Amendment Due Process and Equal Protec-
tion Clauses do not mandate payment of money damages.
Le Blanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995). We have also held, in several non-precedential
opinions, that the Thirteenth Amendment is not money
mandating. See Harvey v. United States, No. 2017-1394,
2017 WL 1279384, at *1 (Fed. Cir. Apr. 6, 2017) (per
curiam); Smith v. United States, 36 F. App’x 444, 446
(Fed. Cir. 2002) (per curiam). We see no reason to reject
that conclusion here.
    For similar reasons, the court correctly concluded that
did not have jurisdiction to decide the majority of Mr.
Harris’s statutory and regulatory claims. Mr. Harris’s
claims under 18 U.S.C. § 242, 18 U.S.C. § 2340, and 18
U.S.C. § 2261A rely on criminal statutes, none of which
mandates money damages. See Joshua v. United States,
17 F.3d 378, 379–80 (Fed. Cir. 1994); Canuto v. United
States, 651 F. App’x 996, 997 (Fed. Cir. 2016) (per curi-
am). A private person has no claim under 42 U.S.C.
§ 14141. See Chaney v. Races & Aces, 590 F. App’x 327,
330 (5th Cir. 2014). And a 42 U.S.C. § 1985 claim cannot
be litigated in the Court of Federal Claims. See May v.
United States, 534 F. App’x 930, 933–34 (Fed. Cir. 2013)
(per curiam). We also see nothing in 45 C.F.R. § 46.101(a)
or any other section in that chapter that would support
jurisdiction. See United States v. Mitchell, 463 U.S. 206,
216–17 (1983); Testan, 424 U.S. at 400; Eastport S.S.
Corp. v. United States, 372 F.2d 1002, 1009 (Ct. Cl. 1967).
                            B
    The Court of Federal Claims correctly dismissed Mr.
Harris’s remaining claims for failure to state a claim. We
review dismissal for failure to state a claim without
deference, accepting as true all factual allegations plead-
6                                               HARRIS   v. US



ed. See Frankel v. United States, 842 F.3d 1246, 1249
(Fed. Cir. 2016). To withstand a motion to dismiss, a
complaint must contain “enough facts to state a claim to
relief that is plausible on its face.” Id. (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
    Mr. Harris alleges that he is entitled to just compen-
sation for the transmission of his thoughts for public
entertainment. But although the Supreme Court has
held that certain kinds of information, such as trade
secrets, constitute private property within the meaning of
the Takings Clause, see Ruckelshaus v. Monsanto, 467
U.S. 986, 1000–04 (1984), Mr. Harris does not allege any
facts from which we could infer that the transmitted
information belongs to a recognized category of private
property. For example, Mr. Harris does not allege that
the transmitted information derives independent econom-
ic value from not being generally known, see 18 U.S.C.
§ 1839(3)(B); Uniform Trade Secrets Act § 1(4)(i) (Nat’l
Conference of Comm’rs on State Laws 1985), or affords
him with an economic advantage over others, see Re-
statement (Third) of Unfair Competition § 39 (Am. Law
Inst. 1995). Nor does he describe any measures that he
has taken to maintain the secrecy of that information.
See 18 U.S.C. § 1839(3)(A); Uniform Trade Secrets Act
§ 1(4)(ii). We see nothing in the record that would sup-
port a conclusion about the “property” status of the alleg-
edly taken thoughts. We therefore agree with the court
that Mr. Harris has not plausibly alleged a taking.
    We also affirm the dismissal of Mr. Harris’s breach-of-
contract claim. To state a claim for breach of contract, a
plaintiff must allege facts that would support the exist-
ence of a contract between the plaintiff and the govern-
ment, a duty arising out of that contract, a breach of that
duty, and damages resulting from the breach. San Carlos
Irrigation & Draining Dist. v. United States, 877 F.2d
957, 959 (Fed. Cir. 1989). The Court of Federal Claims
court concluded that Mr. Harris did not plausibly allege
HARRIS   v. US                                           7



those elements. He alleged that his mother, not he, had
entered into a contract with the government. He did not
describe the contract in sufficient detail to indicate
whether the contract conferred any contractual rights
upon him. And he did not identify any government
breach or harm caused by such a breach. We see no error
in that analysis.
    On appeal, Mr. Harris argues that he entered into an
implied contract with the government. Appellant’s Br. 3.
Because Mr. Harris did not present that allegation to the
Court of Federal Claims, however, he has forfeited the
right to raise it at this time. Ladd v. United States, 713
F.3d 648, 655 (Fed. Cir. 2013). In any event, he has not
plausibly alleged the existence of a valid implied contract
or facts regarding the parties’ conduct that would permit
us to infer such a contract. See Hercules, Inc. v. United
States, 516 U.S. 417, 424–30 (1996). 1
                            III
    For the forgoing reasons, we affirm the judgment of
the Court of Federal Claims.
   No costs.
                      AFFIRMED




   1    Because all claims were properly dismissed for
lack of jurisdiction or failure to state a claim, we do not
reach any issue about the availability of equitable reme-
dies.